DETAILED ACTION
Claims 1-6 and 8-20 are pending before the Office for review.
In the response filed June 2, 2021:
Claims 1, 8-9, 11 and 14 were amended.Claim 7 was canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously rejected the subject matter of independent claim 1 and claim 11 under Braun in view of Winkler. However Applicant’s amendments and arguments filed June 2, 2021 has overcome the rejection of record. In particular, the cited prior art fails to teach or render obvious Applicant’s claimed method including  a method for forming a flow channel in a MIO structure, the method comprising: positioning a plurality of sacrificial spheres along a base substrate; heating a region of the plurality of sacrificial spheres above a melting point of the plurality of sacrificial spheres, thereby fusing the plurality of sacrificial spheres together and forming a solid channel, wherein heating the region of the plurality of sacrificial spheres comprises directing electromagnetic energy onto the region of the plurality of sacrificial spheres with an electromagnetic energy source; . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713